Kebwiw, J.
(dissenting in part). I dissent from so much of the majority opinion as holds that the action is in equity. The statute plainly provides for an action at law to recover *326damages and to abate a private or public nuisance, and when equitable relief is necessary, for an equitable action.
“Sec. 3180. The circuit courts shall have jurisdiction of actions to recover damages for and to abate private nuisances or a public nuisance from which any person suffers a private or special injury peculiar to himself, so far as necessary to protect the rights of such person, and to grant injunctions to prevent the same; and in case such nuisance may work an irreparable injury, interminable litigation, a multiplicity of actions, or either, or the injury is continuous and constantly recurring, or there is not an adequate remedy'at law, or the injury is not susceptible of adequate compensation in damages at law, then an action in equity may be maintained and an injunction be issued therein, and an equitable action may be brought before the nuisance or the infringement of plaintiffs right is established at law.”
In the instant case it is plain from the allegations of the complaint that the remedy at law under the statute to recover damages and for the abatement of the nuisance is adequate and complete. The complaint is barren of allegation necessary to make an equitable cause of action. The relief asked and which can be afforded at law is as full, complete, and adequate to the ends of justice as could be afforded in equity. The mere fact that the statute gives injunctive relief pending the action does not turn an action at law for damages and to abate a nuisance into an equitable action. Either party is entitled to a jury trial on the question of damages when the case is brought under the first part of the quoted statute.
Mr. Justice TimxiN, I am authorized to say, concurs in this dissent.